The infant plaintiff was a passenger in an automobile that collided with a motor truck owned by defendant Adams and driven by defendant Chase. The infant plaintiff (who became of adult age before the trial) had a verdict for personal injuries based on the negligence of these defendants, and the mother a verdict for expenses and loss of services. Judgment unanimously affirmed, with costs. There was no prejudicial error in the refusal of the trial justice to charge as requested by defendants; and under the proof the verdict for personal injuries was not excessive. Present —■ Lazansky, P. J., Hagarty, Carswell, Davis and Close, JJ.